In a proceeding under article 78 of the Civil Practice Act, to compel the Surrogate of Westchester County and his clerk to file an order in an estate tax proceeding, it appears that the decedent left jointly held property of the value of $8,475.84 and that insurance policy proceeds of $11,800.21 are payable directly to the named beneficiary. Upon the filing of the petition in the tax proceeding, a fee of $10 was paid. Thereafter an order was made exempting the estate from taxation; but the clerk refuses to file the order except upon payment of an additional $10 fee, a total fee of $20 being claimed under subdivision 9 of section 29-a of the Surrogate’s Court Act. The order at Special Term denies the application. Order unanimously affirmed, without costs, on the opinion of the Special Term (204 Misc. 736). Present — Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.